UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1310


RITA CHECHE,

                Plaintiff – Appellant,

          v.

WITTSTAT TITLE & ESCROW COMPANY, LLC; WACHOVIA            BANK
NATIONAL ASSOCIATION; SPECIALIZED LOAN SERVICING, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:09-cv-00577-MSD-TEM)


Submitted:   September 21, 2012           Decided:   October 1, 2012


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rita Cheche, Appellant Pro Se. Kevin Roger Hildebeidel, MORRIS
HARDWICK   SCHNEIDER,  PLLC,   Dulles, Virginia; Andrew  Kelly
Rudiger, Hunter Wilmer Sims, Jr., KAUFMAN & CANOLES, PC,
Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rita     Cheche      appeals       the    district       court’s    ruling

granting judgment in favor of Wittstat Title & Escrow Company,

LLC, and Wachovia Bank National Association (“Wachovia”) after a

bench trial in her civil action seeking rescission of a credit

transaction    and    damages     under        the   Truth   in   Lending      Act,   15

U.S.C.A. §§ 1601-1667f (West 2009 & Supp. 2012) (“TILA”).                             We

affirm.

            We review a judgment following a bench trial under a

mixed standard of review.          Factual findings may be reversed only

if clearly erroneous, while conclusions of law are examined de

novo.      Roanoke Cement Co. v. Falk Corp., 413 F.3d 431, 433

(4th Cir. 2005).         “[W]hen a district court’s factual finding in

a bench trial is based upon assessments of witness credibility,

such finding is deserving of the highest degree of appellate

deference.”        Evergreen     Int’l,     S.A.      v.   Norfolk    Dredging    Co.,

531 F.3d    302,   308    (4th    Cir.     2008)      (internal   quotation      marks

omitted).

            Having reviewed the parties’ informal briefs and the

record before us, we perceive no basis on which to overturn the

district court’s judgment.               We defer to the district court’s

findings—premised        on    credibility           determinations—that        Cheche

entered into a valid credit transaction and did not cancel that

transaction within the three-day period for doing so provided by

                                           2
the   TILA.      We    also    reject      as    unexplained          and    without      merit

Cheche’s    appellate        arguments      challenging          the    district       court’s

judgment on the basis of fraud, overcharging, withholding of

evidence, the timing of the funding of the credit transaction,

the lack of clear title, errors in the closing documentation,

incompleteness        of     documents       provided       by     Wachovia,        and     the

conduct of employees for the entity from whom Cheche obtained a

mortgage      loan.         Further,      insofar    as     Cheche          challenges     the

effectiveness of her trial counsel, allegations of ineffective

assistance by counsel in a civil action are not sufficient to

raise a valid claim for relief on appeal and entitle Cheche to

no relief.          Glick v. Henderson, 855 F.2d 536, 541 (8th Cir.

1988);   Sanchez       v.     U.S.      Postal    Serv.,     785        F.2d     1236,     1237

(5th Cir.     1986)    (per       curiam).       Finally,        we    reject     as    wholly

meritless      Cheche’s       remaining         arguments        for     overturning       the

district court’s judgment.

              Accordingly,         we    grant    leave      to        proceed    in      forma

pauperis      and     affirm      the     judgment    of     the         district       court.

We dispense     with       oral    argument       because    the        facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    AFFIRMED



                                             3